Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-3, 5-17 is pending.
Claims 6-7 is withdrawn.
Claims 1-3, 5 and 8-17 is examined herewith.
	Applicants response filed 5/21/2021 has been received and entered in the application.
		
Action Summary
Claims 1-5, 8-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinze et al (U.S. Publication 2010/0240897) and in view of Schilling (Acetaminophen:  Old drug, new warnings, Cleveland Clinic Journal of Medicine, 2010, Volume 77, No. 1, pages 19-27) both are of record (as filed in the IDS dated 7/3/2019) is maintained with modifications due to applicants amendment of claims.

Response to Arguments

Applicant argue that the examiner misconstrues the wherein clause recited “the first pharmacologically active ingredient and the second pharmacologically active ingredient are present in the pharmaceutical composition at a weight ratio such that the first pharmacologically active ingredient and the second pharmacologically active 
Applicants argue that they have showed synergistic effect.  This argument has been fully considered but has not been found persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 

Applicants again assert synergism in view of figure 3 and that the instant claims are commensurate in scope of said unexpected results.  This argument has been fully considered but has not been found persuasive.  Applicants have only shown one point of the combinations wherein the dose of (1 r,4r)-6'-fluoro-N,N-dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane- 1,1'-pyrano[3,4,b]indol]-4-amine is 0.00464 mg and 215 mg of paracetamol.  Therefore, the instant claims are not commensurate in scope of asserted unexpected results.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims (See MPEP 706.02(d)).
Applicants argue that the examiner has not identified the reason why it would have been obvious that rebuttal evidence from a single dose of two compounds would not be sufficient to establish synergism.  This argument has been fully considered but has not been found persuasive.  The examiner has stated that the applicants has demonstrated unexpected results wherein the dose of (1 r,4r)-6'-fluoro-N,N-dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane- 1,1'-pyrano[3,4,b]indol]-4-amine is 0.00464 mg and 215 mg of paracetamol.  The instant claims are not commensurate in scope of asserted unexpected results.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims (See MPEP 706.02(d)).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 8-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinze et al (U.S. Publication 2010/0240897) and in view of Schilling (Acetaminophen:  Old drug, new warnings, Cleveland Clinic Journal of Medicine, 2010, Volume 77, No. 1, pages 19-27) both are of record (as filed in the IDS dated 7/3/2019) both are of record.

Hinze teaches spirocyclic cyclohexane compounds, methods for producing and using them, and pharmaceutical composition containing them (abstract).  Specifically, Hinze teaches examples 24 and 25, which are two diastereomers of the compound of instant claims 1 and 2, wherein the R group is a methyl [ paragraphs 0173-0174; 0210]. These compounds, identified as having activity on the ORL1 receptor [ paragraph 0219], can be used in pharmaceutical compositions for the treatment of acute, neuropathic, or chronic pain as described by way of example as a solution of 38 g of cyclohexane derivative in 1 L of water [paragraphs 0111, 0116, 0220].  Hinze teaches that the amount of active compound to be administered to the patient varies according to the weight of the patient, the mode of administration, the indication and the severity of the disease.  Hinze teaches that the dosage is about 0.00005 to 50 mg/kg, preferably 0.001 to 0.5 mg/kg of at least one spirocyclic cyclohexane derivative according to the invention are conventionally administered [paragraph 0116].  Hinze teaches that the particularly preferred salts of at least one spirocyclic cyclohexane derivative is hydrochloride salt, the citrate and the hemicitrate [paragraph 0040].   Hinze teaches that a variety of additives are acceptable in the pharmaceutical formulation of these compounds in order to prepare them for oral administration in the form of tablets, coated tablets, capsules, granules, drops, juices, or syrups, [paragraph 0112]. The spirocyclic cyclohexane derivatives of Hinze are taught as being appropriate for administration in mammals, such as humans, who require treatment for disorders of chronic pain, [paragraph 0119]. Hinze teaches the treatment of visceral pain (paragraph 0116).  As with any medication, the amount of active compound administered can be varied 
	Hinze does not teach not teach the addition of paracetamol.
	Schilling teaches that acetaminophen (Tylenol®, also known as paracetamol) (Page 19, right column, first paragraph) is indicated for mild to moderate pain or fever, including the pain of osteoarthritis (inflammation of the joints which is chronic type of pain; meeting the instant claim limitation of inflammatory pain).  Schilling teaches that acetaminophen usual tablet dosage 535-650 mg orally or rectally every 4 to 6 hours, or 1,000 mg three to four times daily (page 21, left column, second and third paragraphs).
	It would have been obvious to one of ordinary skills in the art to prepare (lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane-l,l'-pyrano[3,4,b]indol]- 4-amine because Hinze teaches in examples 24 and 25, which are two diastereomers of the compound of instant claims 1-2, wherein the R group is a methyl.  One of ordinary skill in the art would have been motivated to prepare compounds, which are structurally similar to the compounds of Hinze with the expectation that the resulting compound would be effective, potent and selective monoamine oxidase B inhibitors, the activity relied on herein.  "In obviousness rejections based in close similarity in chemical structure, the necessary motivation to make a claimed compound, and thus the prima facie case of obviousness, rises from In re Norris, 84 USPQ 458-461, CCPA (1950).  Hence, the instantly claimed compounds would have been suggested to one of ordinary skill in the art.  Thus, the relationship that exists among these compounds and the instant compounds is that of a position isomerism. However, compounds that are position isomers are expected to have similar properties. See for example In re Crounse, 150 USPQ 554; Ex Parte Engelhardt, 208 USPQ 343; In re Mehta, 146 USPQ 284; In re Norris, 84 USPQ 458 and MPEP 2144.09 regarding position isomerism because of their structural similarity. See In re Crounse, In re Mehta, In re Norris, Ex parte Engelhardt and MPEP 2144.09 regarding position isomerism. 
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ acetaminophen in combination with (lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane-l,l'-pyrano[3,4,b]indol]- 4-amine for the treatment of pain.  One would have been motivated to employ acetaminophen in combination with (lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane-l,l'-pyrano[3,4,b]indol]- 4-amine for the treatment of pain because it was known in the art at the time of the invention that both acetaminophen and  (lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane-l,l'-yrano[3,4,b]indol]- 4-amine are useful in the treatment of pain.   Furthermore, as stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to administer the first active ingredient and second active ingredient simultaneously administration with a reasonable expectation of success absence evidence to the contrary.  Presuming that the average subject weights 80 kg and Hinze teaches that the dosage is about 0.00005 to 50 mg/kg, preferably 0.001 to 0.5 mg/kg of at least one spirocyclic cyclohexane derivative according to the invention are conventionally administered, which would be a dosage of generally 0.004-4000 mg, preferably 0.08-40mg (instant claim 9 discloses 10 to 1,200 µg which is convert to 0.01 – 1.2 mg).  And Schilling teaches that acetaminophen is administered 325 -650 mg orally or rectally every 4 to 6 hours, which over a 24 hour period is calculated to 1300-2600 mg (instant claim 10 discloses acetaminophen from 100 to 8000 mg).  In calculation the ratio of one spirocyclic cyclohexane derivative to that of acetaminophen:  1300 mg of acetaminophen/.08mg of one spirocyclic cyclohexane derivative =4062.5 and 2600 mg of acetaminophen/40 mg of one spirocyclic cyclohexane derivative = 16.25, which is a ratio of 1:16.5 – 1:4062.5 (instant claim 5 disclose a ratio of 1:30 – 1:1,000,000).  Since, the cited prior art teaches the ratio encompassed by the instant In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 With regards to instant claims 14-17, which recites "kit” comprising the a first pharmacologically active ingredient selected from the group consisting of (lr,4r)-6'-fluoro-N,N-dimethyl-4-phenyl- 4',9'-dihydro-3'H-spiro[cyclohexane-1,1'-pyrano[3,4,b]indol]-4-amine or a physiologically acceptable salt thereof; and a second pharmaceutical dosage form comprising a second pharmacologically active ingredient selected from the group consisting of paracetamol or propacetamol, wherein the first pharmacologically active ingredient and the second pharmacologically active ingredient are present in the kit at a weight ratio such that the first pharmacologically active ingredient and the second pharmacologically active ingredient will exert a synergistic therapeutic effect when they are both administered to a patient. Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.  See also MPEP 2112.02(III), which states that non-functional printed matter does not distinguish a claimed product from an otherwise identical prior art product.  In any case, even if one considered the “instructions for use” in this instance to have patentable weight, the inclusion of such instructions in a kit is so well known and a common practice in the art as to make their inclusion in the invention taught and suggested by Morris et al prima facie obvious to the ordinarily skilled artisan.  In addition, the printed matter on a label or package insert of a kit or container does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert of a kit and the product, composition, or article of manufacture of a kit or container.  See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, its is stated that: Whether the statement of intended use appears merely in the claim or in label on the product is immaterial so far as the question of Patentability is concerned. . . In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statutes make no provision for patenting of an article or composition which is not, in and of itself, new.  Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CAFC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively as well as In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself, which is a patentable distinction because the function of the device depends upon the printed matter itself, which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed articles or kits.  The claimed articles of the kit remain fully functional absent the labeling or printed instructions for use.  Thus the instructions for use included in a kit or article manufacture constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:  Intended use recitations and other types of functional language cannot be entirely disregarded.  However, in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
In the instant case, the kit claims are drawn to an old article or composition, which further comprises labeling instructions.  The intended use, which is recited on the label or package of the insert, lacks a function relationship because the insert or label 
Thus the claims are addressed as being drawn to an article of manufacture comprising an old composition of a kit and a package insert, the instructions on the insert bearing no patentable weight with regard to double patenting, 102 and 103 rejections. 
With respect to “provides in vitro conditions….” ; said limitation appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    
It would have been obvious to one of ordinary skills in the art to administered either lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane-l,l'-pyrano[3,4,b]indol]- 4-amine and acetaminophen via same and/or different pathways for the treatment of pain.  Since the cited art teaches that acetaminophen may be administered in tablet form and lr,4r)-6'-fluoro-N,N- dimethyl-4-phenyl-4',9'-dihydro-3'H-spiro[cyclohexane-l,l'-pyrano[3,4,b]indol]- 4-amine in tablet, gel, granules, pettets, patches aerosols and parenteral long-term depot forms, such as e.g. implants or implanted pumps as disclosed by Hinze (paragraph 0112), it would have been obvious 
With regards to the claim limitation of “wherein the first pharmacologically active ingredient and the second pharmacologically active ingredient are present in the pharmaceutical composition at a weight ratio such that the first pharmacologically active ingredient and the second pharmacologically active ingredient will exert a synergistic therapeutic effect when the pharmaceutical composition is administered to a patient”  is the intended use of the composition once it’s administered to a patient.  It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, "will exert a synergistic therapeutic effect when the pharmaceutical composition is administered to a patient". However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115:  “A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  An intended use will not limit the scope of the claim because it merely defines a context in 

 For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-3, 5 and 8-17 is rejected.
No claims are allowed.

Communication

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627